Citation Nr: 0415333	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatty tumors.

2.  Entitlement to service connection for respiratory 
disease.

3.  Entitlement to service connection for impaired 
circulation.

4.  Entitlement to service connection for residuals of frozen 
or frostbitten feet.

5.  Entitlement to service connection for hemorrhagic fever.


REPRESENTATION

Appellant represented by:	Marianne Menna, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant served on active duty in the United States Army 
from November 1950 to August 1952.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1998 rating decision issued by the Detroit, Michigan 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) that denied the appellant's claims of entitlement to 
service connection for fatty tumors, respiratory disease, 
impaired circulation, residuals of frozen or frostbitten 
feet, and hemorrhagic fever.  The Board remanded the case to 
the RO for additional development in July 2003; the RO has 
returned the case to the Board for appellate review.

In this regard, the Board notes that, in a May 2004 RO 
letter, the appellant was informed that his appeal had been 
certified to the Board and that he had 90 days from the date 
of the letter to ask to appear personally before the Board 
and give testimony concerning his appeal.  In June 2004, the 
appellant's recently assigned attorney at the Monroe County 
Senior Legal Services submitted a request for a hearing 
before a Veterans Law Judge.  On June 8, 2004, the Board 
granted that motion for a Board hearing.

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704 (2003).  The RO should 
notify the appellant and his attorney of 
the date, time and place of such a 
hearing by letter mailed to his/her 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

